Citation Nr: 0714104	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and April 2004 rating 
decisions of the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The issue of entitlement to a higher initial rating for PTSD 
with depression is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a low back disability was denied in an unappealed rating 
decision of February 1988.

2.  The evidence received since the February 1988 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the Board's remand, the veteran was provided the 
required notice, to include the notice required by Kent and 
Dingess, by letter mailed in May 2006, subsequent to its 
initial adjudication of the claim.

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the AMC attempted to obtain records from the Social Security 
Administration but was informed by the Social Security 
Administration that the veteran's folder had been destroyed.  
In addition, the veteran was also afforded a VA examination 
in response to his claim to reopen, although VA was not 
obliged to do so.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim to reopen.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).





Analysis

Service connection for a low back disability was denied in a 
February 1988 rating decision.  The evidence of record at 
that time included service medical records showing that the 
veteran sustained a moderate contusion of the back in a 
November 1986 car accident.  His treating physician opined 
that the veteran would have no partial or permanent 
disability resulting from this injury, and the veteran's back 
was found to be normal upon physical examination during his 
April 1949 separation examination.  Also of record at the 
time of the initial denial was a VA examination report dated 
in November 1987.  The veteran was diagnosed with 
degenerative disc disease of the spine.  The RO denied the 
claim for service connection for residuals of a back injury 
on the basis that the back injury incurred during service was 
acute and transitory with no residuals shown at the time of 
discharge.  There was no medical evidence that the veteran's 
current degenerative disc disease was incurred in or 
aggravated by service.

The veteran's claim to reopen was received in October 2002.  
The medical evidence added to the record since the prior 
denial includes later medical evidence showing that the 
veteran continues to have a low back disability.  It includes 
no medical evidence of a nexus between a current low back 
disability and the veteran's military service.  In addition, 
the report of a June 2003 VA examination reflects the 
examiner's opinion that it is at least as likely as not that 
the veteran's degenerative disc disease is secondary to the 
aging process.  Thus, the medical evidence added to the 
record is either cumulative or redundant of the evidence 
previously of record or is not sufficient to establish a 
reasonable possibility of substantiating the claim.  It is 
not new and material.

The veteran's statements to the effect that he has a chronic 
low back disorder due to service are also insufficient to 
raise a reasonable possibility of substantiating the claim 
because lay persons, such as the veteran, are not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, reopening of this claim is not in order.

ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for low back disability is denied.


REMAND

In January 2007, while the case was still at the Appeals 
Management Center (AMC) in Washington, DC, the veteran's 
representative submitted additional evidence in support of 
the veteran's claim for a higher initial rating for PTSD.  In 
addition, he requested the AMC to obtain current records from 
the VA North Country Mental Health Clinic in Massena, New 
York.  The record does not reflect that the AMC did so or 
that it readjudicated the PTSD claim based upon the evidence 
submitted in January 2007.  

In light of these circumstances, the claim for a higher 
initial rating for PTSD is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
more recent records pertaining to 
treatment of the veteran at the VA North 
Country Mental Health Clinic in Massena, 
New York.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


